internal_revenue_service department of the treasury washington dc person to contact telephone number refer reply to cc intl br3-plr-115419-97 date nov 9th index number number release date ty corp a corp b country x date date date date ion this is in response to a letter dated date and subsequent correspondence requesting a ruling regarding the application of sec_953 and sec_1503 of the internal_revenue_code the specific ruling requested is that the capital losses of a foreign_insurance_company that elects to be treated as a domestic_corporation under sec_953 are not dual consolidated losses cc intl br3-plr-115419-97 the ruling contained in this letter is based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request it is subject_to verification on examination facts corp a is a publicly-traded domestic_corporation and the common parent of a consolidated_group filing life-nonlife consolidated federal_income_tax returns pursuant to sec_1504 the returns are filed on an accrual accounting calendar_year basis corp a is a holding_company whose holdings include domestic and foreign subsidiaries the members of the corp a group are primarily engaged in financial services businesses that include the issuance of life_insurance and annuity_contracts reinsurance property-casualty insurance mutual funds and the provision of investment management services the corp a group includes corp b a wholly-owned subsidiary of corp a corp b is a country x corporation corp b is a stock_life_insurance_company whose primary business is the reinsurance of life health and annuity_contracts effective for its taxable_year ended on date and all subsequent taxable years corp b elected under sec_953 to be treated as a domestic_corporation for all purposes of the internal_revenue_code corp b is a taxable life_insurance_company under part i of subchapter_l and has no subsidiaries after meeting the five-year waiting_period imposed by sec_1504 corp b became a member of the corp a group for the taxable_year ended on date corp b continues to be an eligible_corporation within the meaning of sec_1 d in addition to other income corp b derives interest and dividend income capital_gains_and_losses and other types of investment_income from investment_assets for the first quarter of its taxable_year ended on date corp b realized a long-term_capital_loss within the meaning of sec_1222 the corp a consolidated_group without regard to corp b had capital_gains during the first quarter of the same taxable_year law and analysis sec_1503 prohibits the use of a dual_consolidated_loss for any taxable_year of any corporation to reduce the taxable_income of any other member of the affiliated_group for the taxable_year or any other taxable_year sec_1503 generally defines a dual_consolidated_loss as any net_operating_loss of a domestic_corporation which is subject_to an income_tax of a foreign_country on its income on a worldwide or a residence basis cc intl br3-plr-115419-97 a domestic_corporation can be a member of a consolidated_group for both u s and foreign_income_tax purposes prior to the enactment of sec_1503 if such a corporation had losses it could use the losses to offset the income of both u s affiliates and foreign affiliates congress determined that the double use of these losses was inappropriate and enacted sec_1503 to prevent it sec_1503 provides that a dual_consolidated_loss shall not be allowed to reduce the taxable_income of any other member of the u s affiliated_group however to the extent provided in regulations dual consolidated losses do not include losses which do not offset the income of any foreign_corporation under foreign_income_tax laws sec_1503 sec_953 allows a foreign_insurance_company that meets certain requirements to elect to be treated as a domestic_corporation for all purposes of the internal_revenue_code sec_953 however states that if a foreign_insurance_company makes an election to be treated as a domestic_corporation and is a member_of_an_affiliated_group then any loss of such corporation shall be treated as a dual_consolidated_loss for purposes of sec_1503 without regard to paragraph b thereof corp b is a foreign_insurance_company that made a sec_953 election and is a member_of_an_affiliated_group therefore corp b’s losses shall be treated as dual consolidated losses the issue we have been asked to address is whether corp b’s capital losses are treated as dual consolidated losses under sec_953 sec_1503 limits dual consolidated losses to net operating losses however sec_953 states that any loss of a d corporation is a dual_consolidated_loss it is not clear whether the use of the phrase any loss expands the definition of dual_consolidated_loss to include capital losses for companies that make a sec_953 election sec_953 as originally enacted in read as follows treatment of losses - if any corporation treated as a domestic_corporation under this subsection is treated as a member_of_an_affiliated_group for purposes of chapter relating to consolidated_returns any loss of such corporation shall be treated as a dual_consolidated_loss as defined in sec_1503 sec_953 was added to the code in the technical_and_miscellaneous_revenue_act_of_1988 pub_l_no a cc intl br3-plr-115419-97 sec_953 was amended in the amendment struck out the phrase as defined in sec_1503 and replaced it with the phrase for purposes of sec_1503 without regard to paragraph b thereof the amendment was effective as if included in the legislation the language in the statute as originally drafted cross-references the statutory definition of dual_consolidated_loss in sec_1503 the statutory definition of dual_consolidated_loss is limited to net operating losses and does not include capital losses the legislative_history to the original enactment of sec_953 does not indicate any specific intent to expand the definition of dual consolidated losses to include capital losses for companies that make a sec_953 election h_r rep no 100th cong 2d sess date the amendment to sec_953 struck out the cross-reference to the statutory definition of dual_consolidated_loss the statute as amended states that any loss of a company that makes a sec_953 election is a dual_consolidated_loss notwithstanding any exceptions provided in sec_1503 sec_1503 allows exceptions to the definition of dual_consolidated_loss for a loss that cannot be used to offset the income of any foreign_corporation under foreign law to the extent provided in regulations the legislative_history to the amendment states that the amendment was necessary to clarify that the treatment of electing_corporation losses as dual consolidated losses under sec_953 precludes any contrary treatment under regulations that may provide exceptions from the definition of dual consolidated losses s rep no 101st cong 1st sess date the legislative_history to the amendment makes it clear that there can be no exceptions to the definition of a dual_consolidated_loss for companies that makes a sec_953 election however the legislative_history does not indicate that sec_953 expands the definition of dual_consolidated_loss the legislative_history actually uses the statutory definition of dual_consolidated_loss in its discussion relating to sec_953 further the amendment to sec_953 states that any loss of a company that makes a sec_953 election is a dual_consolidated_loss for purposes of sec_1503 without regard to sec_1503 the cross reference to sec_1503 and the specific language that sec_1503 is to be applied without regard to sec_1503 suggests that sec_1503 is to be applied with regard to the other subsections therefore the statutory definition of dual_consolidated_loss contained in sec_1503 is incorporated into sec_953 and only net operating losses of a company that makes a sec_953 election are dual consolidated losses accordingly corp b’s capital losses are not dual consolidated losses sec_953 was amended in the omnibus budget reconciliation act of pub_l_no p cc intl br3-plr-115419-97 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter a copy of this letter must be attached to any income_tax return to which it is relevant this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to the taxpayer sincerely office of the associate chief_counsel international barbara a felker chief branch
